      Case 1:20-cv-01054-JEJ-EBC Document 13 Filed 01/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOCELYN GABRIEL,                        :      1:20-cv-1054
             Petitioner,                :
                                        :      Hon. John E. Jones III
             v.                         :
                                        :
WILLIAM BARR, et al.,                   :
             Respondents.               :

                                    ORDER

                               January 27, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. §2241, and for reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DENIED without
             prejudice to Petitioner’s right to file a new petition for writ of habeas
             corpus if he does not receive a custody redetermination or bond
             hearing within ninety days of the date of this Order.

      2.     The motion to expedite (Doc. 10) is DENIED as moot.

      3.     The Clerk of Court is directed to CLOSE this case.


                                        s/ John E. Jones III
                                        John E. Jones III, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
